Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 03/10/2022 has been entered and made of record.
The telephone interview initiated by the Examiner with the Representative Joseph C. Drish (Reg. No. 66,198) on 05/27/2022 is followed by authorization for this examiner's amendment. 

The application has been amended as follows: 

Claims 1-19, 21, 25, 29 and 37 are canceled.
Claims 20, 22-24, 26-28, 30-36 and 38-40 are pending.



EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




The following listing of the claims shall replace all previous versions submitted:


1-19. (Canceled)

20. (Currently amended) A method comprising:
	obtaining projection data of a volumetric presentation, the projection data generated from a projection geometry of an object in a texture picture of volumetric video data;
	examining at least one property of the projection data to determine whether at least one predetermined condition is fulfilled;
	wherein the at least one property comprises a level of detail of the projection data;
	in response to the examining revealing that at least one predetermined condition is fulfilled, adapting at least one compression parameter for the projection data; 
	wherein the at least one compression parameter comprises a number of bits assigned to the projection data[[,]];
	compressing the projection data based on the at least one adapted compression parameter;
	dividing the volumetric presentation into two or more projections, the two or more projections comprising a respective projection geometry; [[and]]
	using the adapted at least one compression parameter in a part of the projection data of the object when the at least one predetermined condition is fulfilled, and using at least one other compression parameter in another part of the projection data of the object when at least one other predetermined condition is fulfilled;
	wherein the at least one other compression parameter applies a different degree of compression than the at least one compression parameter; and
	signaling, in or along a bitstream, the level of detail of the projection data to a decoder;
	wherein the level of detail of the projection data signaled in or along the bitstream to the decoder is configured to be used with the decoder to determine how to reconstruct a three-dimensional position of the projection data from a two-dimensional representation of the projection data using the at least one adapted compression parameter.

21. (Canceled) 

22. (Previously presented) The method according to claim 20, wherein the at least one predetermined condition comprises an amount of motion of the object being above or below a threshold.

23. (Previously presented) The method according to claim 20 further comprising:
	assigning more projection geometries to the object depending on a content of the object.

24. (Previously presented) The method according to claim 20 further comprising:
	adapting the at least one compression parameter for the projection data based on a preference of a content provider or user.

25. (Canceled) 

26. (Currently amended) The method according to claim [[21]] 20, further comprising:
	unfolding the volumetric video data to obtain the two-dimensional projection data;	wherein the signal that includes the level of detail of the projection data is configured to be used to generate [[a]] the three-dimensional position following obtaining the two-dimensional projection data.

27. (Previously presented) The method according to claim 20, wherein the projection geometry is one of a cylinder projection surface or a cube projection surface.

28. (Currently amended) An apparatus comprising at least one processor and at least one non-transitory memory, said at least one memory stored with code thereon, which when executed with said at least one processor, causes the apparatus to perform at least:
	obtain projection data of a volumetric presentation, the projection data generated from a projection geometry of an object in a texture picture of volumetric video data;
	examine at least one property of the projection data to determine whether at least one predetermined condition is fulfilled;
	wherein the at least one property comprises a level of detail of the projection data;
	adapt at least one compression parameter for the projection data, in response to the examining revealing that at least one predetermined condition is fulfilled;
	wherein the at least one compression parameter comprises a number of bits assigned to the projection data[[,]];
	compress the projection data based on the at least one adapted compression parameter;
	divide the volumetric presentation into two or more projections, the two or more projections comprising a respective projection geometry; [[and]]
	use the adapted at least one compression parameter in a part of the projection data of the object when the at least one predetermined condition is fulfilled, and use at least one other compression parameter in another part of the projection data of the object when at least one other predetermined condition is fulfilled;
	wherein the at least one other compression parameter applies a different degree of compression than the at least one compression parameter; and
	signal, in or along a bitstream, the level of detail of the projection data to a decoder;
	wherein a presence or absence of the level of detail of the projection data signaled in or along the bitstream to the decoder is configured to be used with the decoder to determine how to reconstruct a three-dimensional position of the projection data from a two-dimensional representation of the projection data using the at least one adapted compression parameter.

29. (Canceled) 

30. (Previously presented) The apparatus according to claim 28, wherein the at least one predetermined condition comprises an amount of high frequency components of the object being above or below a threshold.

31. (Previously presented) The apparatus according to claim 28, said at least one memory stored with code thereon, which when executed with said at least one processor, further causes the apparatus to:
	assign more projection geometries to the object depending on a content of the object.

32. (Previously presented) The apparatus according to claim 28, said at least one memory stored with code thereon, which when executed with said at least one processor, further causes the apparatus to:
	adapt the at least one compression parameter for the projection data based on a preference of a content provider or user.
	
33. (Previously presented) The apparatus according to claim 28, said at least one memory stored with code thereon, which when executed with said at least one processor, further causes the apparatus to:
	use the adapted at least one compression parameter for the projection data of the object.

34. (Previously presented) The apparatus according to claim 28, wherein the projection data is a two-dimensional projection of a three-dimensional object.

35. (Previously presented) The apparatus according to claim 28, wherein the projection geometry is one of a cylinder projection surface or a cube projection surface.

36. (Currently amended) A non-transitory computer readable storage medium comprising code for use with an apparatus, which when executed with a processor, causes the apparatus to perform at least:
	obtain projection data of a volumetric presentation generated from a projection geometry of an object in a texture picture of volumetric video data;
	examine at least one property of the projection data to determine whether at least one predetermined condition is fulfilled;
	wherein the at least one property comprises a level of detail of the projection data;
	adapt at least one compression parameter for the projection data, in response to the examining revealing that at least one predetermined condition is fulfilled; 
	wherein the at least one compression parameter comprises a number of bits assigned to the projection data[[,]]; [[and]]
	compress the projection data based on the at least one adapted compression parameter;
	divide the volumetric presentation into two or more projections, the two or more projections comprising a respective projection geometry; [[and]]
	use the adapted at least one compression parameter in a part of the projection data of the object when the at least one predetermined condition is fulfilled, and use at least one other compression parameter in another part of the projection data of the object when at least one other predetermined condition is fulfilled;
	wherein the at least one other compression parameter applies a different degree of compression than the at least one compression parameter; and
	signal, in or along a bitstream, the level of detail of the projection data to a decoder;
	wherein a presence or absence of the level of detail of the projection data signaled in or along the bitstream to the decoder is configured to be used with the decoder to determine how to reconstruct a three-dimensional position of the projection data from a two-dimensional representation of the projection data using the at least one adapted compression parameter	.

37. (Canceled) 

38. (Previously presented) The computer readable storage medium according to claim 36, wherein the at least one predetermined condition comprises one or more of the following:
	an amount of motion of the object being above or below a first threshold;
	an amount of high frequency components of the object being above or below a second threshold;
	a distance of an object from a viewing point being above or below a third threshold;
	whether the object is within a region of interest; or
	a selected object.

39. (Previously presented) The computer readable storage medium comprising code according to claim 36, which when executed with said at least one processor, further causes the apparatus to:
	assign more projection geometries to the object depending on a content of the object. 

40. (Previously presented) The computer readable storage medium comprising code according to claim 36, which when executed with said at least one processor, further causes the apparatus to:	receive a content provider preference; and
	adapt the at least one compression parameter based on the received content provider preference.

REASON FOR ALLOWANCE




The claimed invention is a method/an apparatus with a distinct combination of the limitations (emphasis added):  “obtaining projection data of a volumetric presentation, the projection data generated from a projection geometry of an object in a texture picture of volumetric video data; examining at least one property of the projection data to determine whether at least one predetermined condition is fulfilled; wherein the at least one property comprises a level of detail of the projection data; in response to the examining revealing that at least one predetermined condition is fulfilled, adapting at least one compression parameter for the projection data;  wherein the at least one compression parameter comprises a number of bits assigned to the projection data; compressing the projection data based on the at least one adapted compression parameter; dividing the volumetric presentation into two or more projections, the two or more projections comprising a respective projection geometry; using the adapted at least one compression parameter in a part of the projection data of the object when the at least one predetermined condition is fulfilled, and using at least one other compression parameter in another part of the projection data of the object when at least one other predetermined condition is fulfilled; wherein the at least one other compression parameter applies a different degree of compression than the at least one compression parameter; and signaling, in or along a bitstream, the level of detail of the projection data to a decoder; wherein the level of detail of the projection data signaled in or along the bitstream to the decoder is configured to be used with the decoder to determine how to reconstruct a three-dimensional position of the projection data from a two-dimensional representation of the projection data using the at least one adapted compression parameter.”.



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 20, 22-24, 26-28, 30-36 and 38-40 are allowed.



CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488